Citation Nr: 1102320	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.

2.  Entitlement to service connection for a back disability, to 
include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to October 
1977 and from February 1978 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which reopened and denied the Veteran's claim for a 
low back condition on the merits.

Here, the Board finds that the Veteran is seeking service 
connection for the same disability, a back condition, as that for 
which the RO originally denied service connection, in an 
unappealed January 1982 rating decision.  Thus, new and material 
evidence is required to reopen this previously-denied claim for 
service connection.  As the Board must first decide whether new 
and material evidence has been received to reopen the claim for 
service connection before it can address the matter on the 
merits-and in light of the Board's favorable action on the 
Veteran's petition to reopen the claim-the Board has 
characterized the appeal as encompassing the two issues listed on 
the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In July 2010, the Veteran testified during a Travel Board hearing 
before the undersigned Acting Veterans Law Judge (AVLJ) at the 
RO; a transcript of that hearing is of record.  The Board hearing 
focused on the elements necessary to reopen and to substantiate 
the Veteran's claim for service connection.  Through his 
testimony and his representative's statements, the Veteran 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim.  As such, the Board finds 
that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the AVLJ, by suggesting additional evidence that could be 
submitted to substantiate the claim, complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) (2010) and that the Board can 
adjudicate the claim based on the current record.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


FINDINGS OF FACT

1.  In an unappealed January 1982 rating decision, the RO, in 
pertinent part, denied service connection for a back disability.

2.  The evidence associated with the claims file since the 
January 1982 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of the 
prior denial, relates to unestablished facts necessary to 
substantiate the claim for service connection for a back 
disability, and is sufficient to raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1982 rating decision, denying service connection 
for a back disability, is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2.  As evidence received since the January 1982 rating decision 
is new and material, the criteria for reopening the Veteran's 
claim for service connection for a back disability are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Given the Board's favorable disposition of the petition to reopen 
the Veteran's previously-denied claim for service connection for 
a back condition, the Board finds that all notification and 
development actions needed to fairly adjudicate the appeal with 
regard to this issue have been accomplished.

II. Petition to Reopen

In a January 1982 rating decision, the RO denied service 
connection for a back disability, noting that the Veteran's back 
complaints were not considered to be directly associated with 
complaints treated during military service.  The Veteran was 
notified of this determination and his appellate rights but did 
not appeal the January 1982 rating decision.  This rating 
decision is final as to the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

However, in July 2008, the RO determined that the evidence was 
sufficient to reopen the Veteran's claim for service connection 
for a back condition but denied the claim on the merits.  The 
Veteran perfected an appeal to the July 2008 denial.

Regarding petitions to reopen filed after August 29, 2001, 38 
C.F.R. § 3.156(a) defines new and material evidence as evidence 
not previously submitted to agency decisionmakers that, by itself 
or when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial was issued in January 1982.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).

Thus, for evidence in this case to be considered new and 
material, the Veteran must submit evidence showing that he has 
been diagnosed with a back disability and then that such 
disability is related to active duty.

Here, the evidence received subsequent to the January 1982 rating 
decision includes: private treatment reports, VA treatment 
records, the report of a VA examination, a hearing transcript, 
various statements from the Veteran and his representative, and 
three letters from the Veteran's private chiropractor, J.W. D. C.  
Recent private and VA treatment records reflect post-service 
treatment for complaints of back pain.  Further, these records 
and three letters from the Veteran's private chiropractor show a 
current diagnosis of ongoing residuals of chronic thoracic/lumbar 
sprain/strain.  Additionally, his chiropractor opined that the 
Veteran's current back condition resulted from injuries sustained 
during active service.  As a result of a June 2009 VA 
examination, the Veteran was assessed with multilevel 
degenerative changes of the lumbosacral spine.  During his 
hearing, the Veteran testified that he has had chronic problems 
with his back since active duty.

The Board finds some of this evidence is not cumulative or 
redundant of evidence of record at the time of the prior denial, 
relates to unestablished facts necessary to substantiate the 
claim for service connection, and provides a reasonable 
possibility of substantiating the claim as it bears directly and 
substantially upon the specific matter under consideration.  
Accordingly, the Board concludes that the criteria for reopening 
the claim for service connection for a back disability are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for a back disability has been received, to 
this limited extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim for 
service connection for a back disability, VA again should 
consider the claim on the merits, in the first instance, to avoid 
any prejudice to the appellant.  The Board also finds that 
additional action on this claim is warranted.  

In this regard, the Board notes that, during the July 2010 Travel 
Board hearing, the Veteran indicated that he had received monthly 
disability benefits from the Social Security Administration (SSA) 
over 13 years prior to that time.  However, a copy of the SSA 
decision and the underlying records upon which the award was 
based are not contained in the claims file.  Thus, on remand, a 
request should be made to the SSA for a copy of any determination 
and any records underlying any such determination.

Further, to ensure that all due process requirements are met, the 
VA should give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining on 
appeal, to include identification and association of missing VA, 
other Federal, and private treatment records with the record.  In 
this regard, the Board notes that the Veteran has received recent 
treatment from his private chiropractor.  On remand, VA should 
request that the Veteran provide any necessary authorization for 
release any outstanding records of such treatment.  Further, the 
Veteran indicated that he was treated for back problems at a VA 
medical facility in Chicago, Illinois in the early 1980s.  He 
also reported that he was treated at an Air Force Base in Waco, 
Texas in the 1990s.  After requesting any necessary release from 
the Veteran, VA should seek to obtain any such records identified 
by the Veteran that are not already associated with the claims 
file.  The Board also points out that the Veteran is receiving 
treatment at the Minneapolis VA Medical Center (VAMC), with the 
last record dated March 19, 2009.  Additionally, there are no VA 
treatment reports of record dated between December 6, 2005 and 
October 22, 2008, although the Veteran apparently did have x-rays 
of the spine taken in July 2008, the report of which is not of 
record.  On remand, VA must obtain all outstanding pertinent 
medical records from this VAMC.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

With respect to the Veteran's service-connection claim, the Board 
has determined that the Veteran should be afforded another VA 
examination in order to determine the nature and etiology of any 
current back disability found.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.

Under 38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  Id; see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Here, after the Veteran's first period of active service and 
prior to his second period of active service, a December 1977 
treatment record from the U.S. Air Force Hospital at Bergstrom 
Air Force Base, Texas, reveals that the Veteran presented with 
complaints of back pain from heavy lifting.  The assessment was 
low back syndrome secondary to heavy lifting.  

The service treatment records from the Veteran's second period of 
active service show that in January 1981, the Veteran was 
hospitalized for treatment of injuries sustained in a motor 
vehicle accident (MVA).  The discharge summary was negative for 
any findings or remarks pertaining to the Veteran's back.  An 
undated entry notes that, during a phone call, the Veteran 
reported experiencing pain in his back for two weeks, which he 
related to an MVA that he said had occurred two weeks prior to 
that time.  In April 1981, the Veteran complained of pain in the 
back of three to four days' duration.  No objective findings 
referable to the back were made.  During the October 1981 
separation examination, the Veteran reported a history of 
recurrent back pain, but the spine was found to be normal upon 
clinical evaluation.

In December 1981, approximately two months after discharge from 
active service, the Veteran was provided with a VA orthopedic 
examination.  After recording a history given by the Veteran and 
performing a physical examination, the diagnoses included history 
of injury to low back with no residuals on physical examination.  
Even so, the Board notes that x-rays of the lumbosacral spine 
taken at that time revealed that the lumbosacral disc space was 
very narrowed.  

Post-service private treatment records reflect that in September 
1993, the Veteran complained of mild low back pain after an 
accident during which he was struck by a car while on a bicycle.  
The examiner noted a tender lumbosacral spine.  A July 1997 entry 
also shows that the Veteran reported having pain in the back 
along with pain in the abdomen and vomiting.

VA treatment reports reveal that, in December 1997, the Veteran 
was seen with complaints of lower back pain, which he reported 
hurt when walking or bending.  He denied any recent trauma.  The 
diagnoses included low back pain.  In January 1998, the Veteran 
reported having low back pain at the beltline that had been on 
and off for months.  He denied any recent injury.  A December 
2003 entry shows that the Veteran endorsed having pain in the 
lower back that was noted to be new.  In February 2004, the 
Veteran reported back pain following a fall.  He said that the 
back pain was very mild at that time.  An October 2008 entry 
reveals an assessment of back, degenerative disk disease.  In 
March 2009, the Veteran also reported low back pain.

Additionally, treatment reports from the Veteran's private 
chiropractor dated from March 2008 to March 2009 show treatment 
for lower back pain that the Veteran reported having had over the 
previous 30 years.  These records, in addition to letters from 
the Chiropractor, indicate a current diagnosis of ongoing 
residuals of chronic thoracic/lumbar sprain/strain.  Further, the 
letters, dated in April 2008, November 2009, and March 2010, 
collectively reflect that it is his chiropractor's opinion that 
the Veteran's current back condition resulted from injuries 
sustained during active service.  This chiropractor explained 
that he had reviewed the Veteran's past medical records and, 
although the Veteran may not have complained of his lower back 
condition during his past physician appointments, the Veteran 
claimed that he was still experiencing chronic lower back 
pain/discomfort.  The Veteran stated that he did not mention it 
during some of his appointments because it was not the chief 
complaint at the time.  The Chiropractor added that his opinion 
with regards to the causative factors involving the Veteran's 
lower back condition is rationalized due to his ongoing 
subjective symptoms and objective clinical findings, in 
conjunction with the Veteran's past health history and the 
chiropractor's experience with similar cases in the past.

The Board notes that the June 2009 VA spine examiner stated that 
it appeared that subsequent to service, the Veteran did not seek 
evaluation or treatment for his back until about two years prior 
to the VA examination.  The examiner reported that the first x-
ray was from July 2008.  Further, the examiner said that the 
clinic notes show that although the Veteran had historically 
complained of other continuing orthopedic problems, he did not 
report back pain.  After performing a physical examination of the 
Veteran and reviewing the results of July 2008 x-rays of the 
lumbosacral spine, the assessment was of multi-level degenerative 
changes of the lumbosacral spine.  The examiner opined that it is 
not at least as likely as not that the Veteran's current back 
pain symptoms are related to the episodes of back pain in the 
service.  The examiner's rationale was that the service episodes 
appeared to be self-limited and there was no documentation of 
continuing problems with back pain between 1981 and 2008, 
although there was continuing documentation of other orthopedic 
complaints.  The examining physician stated that it seemed likely 
that the Veteran's current back pain was due to other causes.  
The examiner added that it is not likely that the x-ray findings 
are related to the back pain experienced in the service but are 
more likely related to normal aging.

The Veteran has reported, to include during testimony before the 
undersigned, that he has had chronic problems with his back since 
active duty.

While the Veteran was provided with a VA examination in June 
2009, the Board finds that the examination report was inadequate 
for adjudication purposes because the examiner failed to consider 
the Veteran's reports of treatment for complaints post-service 
back pain that were made prior to July 2008, as noted earlier.  
Thus, under McClendon, the Veteran is entitled to a VA 
examination in order to determine the nature and etiology of his 
current back disability.  Additionally, the June 2009 VA examiner 
did not express an opinion as to whether the Veteran's back 
condition is associated with a service-connected disability, as 
suggested by the Veteran's representative.  The Board notes that 
service connection is in effect for bilateral pes planus, 
traumatic acromioclavicular separation of the left shoulder, 
limitation of extension of the left knee associated with 
bilateral pes planus, hepatitis C, degenerative changes of the 
left knee associated with bilateral pes planus, a fracture of the 
right ankle associated with bilateral pes planus, chronic strain 
of the left ankle associated with bilateral pes planus, scar of 
the right ankle associated with the fracture of the right ankle, 
laceration scar of the right eyebrow, a laceration scar of the 
left lateral thigh, laceration scar of the right leg, and 
laceration scar of the left leg.  Thus, an examination is 
warranted to address whether the Veteran's current back condition 
is related to service, to include as secondary to a service-
connected disability, or may be due to an intervening event(s). 

In light of the above, the VA should arrange for the Veteran to 
undergo a VA spine examination, at an appropriate VA medical 
facility.  The Veteran is hereby advised that, failure to report 
to any scheduled examination, without good cause, may well result 
in a denial of the claim (as a reopened claim will be adjudicated 
on the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2010).

Finally, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  In the 
present appeal, the RO's April 2008 letter did not provide the 
appellant with notice of what type of information and evidence is 
needed to substantiate his claim for service connection on 
direct, presumptive or secondary bases.  Thus, corrective notice 
must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from any VA medical facility in Chicago, 
Illinois, dated between October 13, 1981 and 
December 31, 1989, and from the Minneapolis 
VAMC dated between December 6, 2005 and 
October 22, 2008, and since March 19, 2009, 
to include lumbar spine x-rays taken in the 
July 2008.  All records and/or responses 
received should be associated with the claims 
file.

2.  Send to the Veteran and his 
representative a letter asking him to provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
remaining on appeal that is not currently of 
record.  Specifically request that the 
Veteran identify the Air Force Base in Waco, 
Texas, where he received treatment during the 
1990s, and that he provide authorization to 
enable VA to obtain all outstanding pertinent 
records from his private chiropractor, J. W.  
Assist the Veteran in obtaining any 
additional evidence identified following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken. 

In addition, furnish the Veteran and his 
representative corrective notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Such notice must include a description of the 
evidence needed to substantiate the claim of 
service connection for a back disability on 
direct, presumptive and secondary bases.  
Such notice and any response should be 
associated with the claims file. 

3.  Request from SSA copies of any 
determination(s) and all records underlying 
any such determination(s) submitted or 
obtained in support of any claim for 
disability benefits by the Veteran.  All 
records/responses received should be 
associated with the claims file.

4.  After completion of 1, 2, and 3 above, 
arrange for the Veteran to undergo a VA spine 
examination, at an appropriate VA medical 
facility to determine the nature of his 
current back disorder and to obtain an 
opinion as to its possible relationship to 
service or service-connected disability.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all results made available to the 
examining physician prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should clearly identify all current 
disorder(s) of the Veteran's spine found on 
examination.  With respect to each diagnosed 
disorder, the VA examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any such diagnosed 
disability (a) was incurred in or aggravated 
by either of the Veteran's two periods of 
active duty; (b) if arthritis is diagnosed, 
had its onset within one year of the 
Veteran's second discharge from service on 
October 13, 1981; (c) was caused, or is 
aggravated, by any of the Veteran's service-
connected disabilities and not due to the 
natural progression of the disease; or (4) is 
due to an intervening event (for example, a 
September 1993 bicycle accident or a February 
2004 fall).  The Board notes that the Veteran 
is currently service-connected for: bilateral 
pes planus, traumatic acromioclavicular 
separation of the left shoulder, limitation 
of extension of the left knee associated with 
bilateral pes planus, hepatitis C, 
degenerative changes of the left knee 
associated with bilateral pes planus, a 
fracture of the right ankle associated with 
bilateral pes planus, chronic strain of the 
left ankle associated with bilateral pes 
planus, a scar of the right ankle associated 
with the fracture of the right ankle, 
laceration scar of the right eyebrow, a 
laceration scar of the left lateral thigh, a 
laceration scar of the right leg, and a 
laceration scar of the left leg.  If 
aggravation of a nonservice-connected 
disorder by any service-connected disability 
is found, the examiner should attempt to 
quantify the degree of additional disability 
resulting from the aggravation.  In rendering 
the requested opinion, the examiner should 
specifically consider and discuss the 
Veteran's testimony and contentions, his 
service treatment records, his post-service 
private and VA medical records, the three 
letters from his private chiropractor 
relating his current back condition to active 
service, and the June 2009 VA examiner's 
opinion. 

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service-connection claim remaining on 
appeal, on direct, presumptive and secondary 
bases, in light of all pertinent evidence and 
legal authority.  If any benefit sought on 
appeal remains denied, furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


